By the Court,
Brown J.:
In this case Judge Walker just before leaving the bench made an order that the defendant pay the sum of $25.00 a month as temporary alimony, and an order was also made that he give bonds or security to pay said temporary alimony or that a receiver of his estate be appointed. Within a *64day or two after this and on July 1st, the defendant’s creditors, Schloss Brothers, of this city, put the defendí ant into involuntary bankruptcy, and he has been adjudged a bankrupt, and the assignees in bankruptcy have taken possession of his property. Now the complainant moves for an attachment for contempt of court in not paying over said alimony according to said order; and to show cause why such attachment should not issue, the defendant sets forth the above facts and that he is unable to pay said alimony and has no means of earning any, except as he is employed as a clerk by his assignees in bankruptcy, and that in that employment his compensation has never been fixed and he does not know even how much it will be, or whether he will receive anything. The court allowed the attachment on the ground that temporary alimony was in the nature of an allowance for the support of the wife during the suit, and the defendant was legally bound to furnish her support during the pending of the divorce suit as his wife.
(Aug. 18, 1868.)
Attachment granted.